West, J.,
concurring-.
The statute of this State allowing- a party producing a witness to impeach him is as follows:
■“A party producing- a witness shall not be allowed to impeach his credit by general evidence of bad character,' but he may, in ease the witness prove adverse, contradict him by other evidence, or prove that he 'has made at other' times a statement inconsistent with his present testimony; but before such last-mentionend proof can be given, the circumstances of the supposed statement, sufficient to designate the particular occasion, must be mentioned to the witness, and he must be asked whether or not he made such statement.” §2710 Rev. Gen. Stat.
Construing this statute, the court, in Adams v. State, 34 Fla. 185, 15 South. Rep. 905, said: “It is very erroneous to suppose' that, under this statute, a party producing a witness is at liberty to impeach him whenever such witness simply fails to testify as he was expected to do, without giving any evidence that is at all prejudicial to the party producing him. ' The impeachment permitted by the statute is only'in cases where the witness proves advérse to the party producing him. He must not only fail to give the-beneficial evidence expected of him, but he. must become adverse by giving evidence that is prejudicial to the cause of the party producing him. When a party's witness surprises him by not only failing- to testify to the facts expected of him, but by giving harmful evidence that-is con-' trary to what was expected, then, as is the purpose of this law, he is permitted to counteract the prejudicial effect .of the adverse testimony of such witness, by proving that he has.made statements-on other occasions that ■ are.incón*479sistent with, his present adverse evidence. It never was the purpose of this statute to allow a party to put up a witness for the purpose of endeavoring to get from him beneficial evidence, and upon'his simple failure to testify to the desired facts, to permit him to get the benefit of those expected facts, as substantive evidence through the mouth of another witness, under the guise of impeachment. Evidence adduced in this. manner is nothing more than the veriest hearsay, and is inadmissible. Even where a witness is properly impeached by proof of conflicting statements made on other occasions, the conflicting statements as made to and detailed by the impeaching witness should not be considered as substantive evidence in sustenance of the party’s cause who produced the impeached witness; but has weight only for the purpose of counteracting or annulling the harmful effects of the adverse testimony in the catóse given by the impeached witness that is inconnsistent with his statements testified to have been made on other occasions.”
The witness sought to be impeached in this case had not proved adverse, in the sense in which that term is used in the statute, which is a necessary predicate for impeachment. The evidence may not have been what was expected; it was negative in character and was not prejudicial to the State. The effort to impeach him was, under the circumstances, improper. The proceeding tended strongly to discredit the defendant and was therefore harmful. For this reason I concur in the reversal.